SalehNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.	
3.	This communication is in response to Applicant’s RCE filed on 21 June 2022. Claim 2 has been cancelled. Claims 1 and 8-11 have been amended. Claims 1 and 3-11 remain pending. 

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered. 

Response to Arguments
5.	In response to Applicant’s arguments, as disclosed in the remarks, filed
on 21 June 2022, with respect to the prior art not expressly disclosing in response to receiving, from the client, an encrypted version of the first symmetric key encrypted by the client using a public key of a homomorphic cryptosystem, re-encrypting using the public key of a homomorphic cryptosystem after receiving the encrypted version of the first symmetric key, the received data already encrypted by the first symmetric key, and decrypting the data thus re-encrypted in the homomorphic domain by using the encrypted form of the first symmetric key encrypted by the public key of the homomorphic cryptosystem, to obtain the data encrypted by the public key, re-encrypting, using the public key of the homomorphic cryptosystem, the received parameters already encrypted by the second symmetric key, and decrypting the parameters thus re-encrypted in the homomorphic domain by using an encrypted form of the second symmetric key encrypted by the public key of the homomorphic cryptosystem, to obtain the parameters encrypted by the public key have been fully considered and are persuasive in view of applicant's arguments, see for example pages 7-13. Therefore, the 35 U.S.C. 103 rejection in view of Nabeel et al., Soon-Shiong et al., and in further view of Erofeev et al. has been withdrawn.

Allowable Subject Matter
6.	Claims 1 and 3-11 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a method and system secure classification using a transcription operation. Claims 1 and 11 identifies the uniquely distinct features “receiving, from the client, an encrypted version of the first symmetric key encrypted by the client using a public key of a homomorphic cryptosystem, re-encrypting using the public key of a homomorphic cryptosystem after receiving the encrypted version of the first symmetric key, the received data already encrypted by the first symmetric key, and decrypting the data thus re-encrypted in the homomorphic domain by using the encrypted form of the first symmetric key encrypted by the public key of the homomorphic cryptosystem, to obtain the data encrypted by the public key, re-encrypting, using the public key of the homomorphic cryptosystem, the received parameters already encrypted by the second symmetric key, and decrypting the parameters thus re-encrypted in the homomorphic domain by using an encrypted form of the second symmetric key encrypted by the public key of the homomorphic cryptosystem, to obtain the parameters encrypted by the public key”. 
The closest prior art, Nabeel et al. (Pub No. 2012/0201378) discloses a method and apparatus are disclosed herein for classification. In one embodiment, the method comprises performing tree-based classification of a user input by a classifier with a classification tree at a first location, including exchanging data with a second location, different from the first location, to obtain the user input and provide results of classification to a user using singly homomorphic encryption so that the user input is not revealed to the classifier, the classification tree is not revealed to the user and the classifier's output is not revealed to the classifier.
However, either singularly or in combination, Nabeel et al. fail to anticipate or render obvious the claimed limitations of receiving, from the client, an encrypted version of the first symmetric key encrypted by the client using a public key of a homomorphic cryptosystem, re-encrypting using the public key of a homomorphic cryptosystem after receiving the encrypted version of the first symmetric key, the received data already encrypted by the first symmetric key, and decrypting the data thus re-encrypted in the homomorphic domain by using the encrypted form of the first symmetric key encrypted by the public key of the homomorphic cryptosystem, to obtain the data encrypted by the public key, re-encrypting, using the public key of the homomorphic cryptosystem, the received parameters already encrypted by the second symmetric key, and decrypting the parameters thus re-encrypted in the homomorphic domain by using an encrypted form of the second symmetric key encrypted by the public key of the homomorphic cryptosystem, to obtain the parameters encrypted by the public key.
The closest prior art, Soon-Shiong et al. (Pub No. 2016/0105402) discloses a system and method for homomorphic encryption in a healthcare network environment is provided and includes receiving digital data over the healthcare network at a data custodian server in a plurality of formats from various data sources, encrypting the data according to a homomorphic encryption scheme, receiving a query at the data custodian server from a data consumer device concerning a portion of the encrypted data, initiating a secure homomorphic work session between the data custodian server and the data consumer device, generating a homomorphic work space associated with the homomorphic work session, compiling, by the data custodian server, a results set satisfying the query, loading the results set into the homomorphic work space, and building an application programming interface (API) compatible with the results set, the API facilitating encrypted analysis on the results set in the homomorphic work space.
However, either singularly or in combination, Soon-Shiong et al. fail to anticipate or render obvious the claimed limitations of receiving, from the client, an encrypted version of the first symmetric key encrypted by the client using a public key of a homomorphic cryptosystem, re-encrypting using the public key of a homomorphic cryptosystem after receiving the encrypted version of the first symmetric key, the received data already encrypted by the first symmetric key, and decrypting the data thus re-encrypted in the homomorphic domain by using the encrypted form of the first symmetric key encrypted by the public key of the homomorphic cryptosystem, to obtain the data encrypted by the public key, re-encrypting, using the public key of the homomorphic cryptosystem, the received parameters already encrypted by the second symmetric key, and decrypting the parameters thus re-encrypted in the homomorphic domain by using an encrypted form of the second symmetric key encrypted by the public key of the homomorphic cryptosystem, to obtain the parameters encrypted by the public key.
The closest prior art, Erofeev et al. (Pub No. 2014/0281514) discloses a method for automatically encrypting files is disclosed. In some cases, the method may be performed by computer hardware comprising one or more processors. The method can include detecting access to a first file, which may be stored in a primary storage system. Further, the method can include determining whether the access comprises a write access. In response to determining that the access comprises a write access, the method can include accessing file metadata associated with the first file and accessing a set of encryption rules. In addition, the method can include determining whether the file metadata satisfies the set of encryption rules. In response to determining that the file metadata satisfies the set of encryption rules, the method can include encrypting the first file to obtain a first encrypted file and modifying an extension of the first encrypted file to include an encryption extension.
However, either singularly or in combination, Erofeev et al. fail to anticipate or render obvious the claimed limitations of receiving, from the client, an encrypted version of the first symmetric key encrypted by the client using a public key of a homomorphic cryptosystem, re-encrypting using the public key of a homomorphic cryptosystem after receiving the encrypted version of the first symmetric key, the received data already encrypted by the first symmetric key, and decrypting the data thus re-encrypted in the homomorphic domain by using the encrypted form of the first symmetric key encrypted by the public key of the homomorphic cryptosystem, to obtain the data encrypted by the public key, re-encrypting, using the public key of the homomorphic cryptosystem, the received parameters already encrypted by the second symmetric key, and decrypting the parameters thus re-encrypted in the homomorphic domain by using an encrypted form of the second symmetric key encrypted by the public key of the homomorphic cryptosystem, to obtain the parameters encrypted by the public key.
8.	Therefore, claims 1 and 11 and the respective dependent claims 3-10 are in condition for allowance.   

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        July 12, 2022
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436